 

Exhibit 10.02

 

DEBT EXCHANGE AGREEMENT

 

THIS DEBT EXCHANGE AGREEMENT (this “Agreement”) is made and entered into as of
December 31, 2019 by True Nature Holding, Inc. (the “Issuer”), a Delaware
corporation, and [________________] (the “Investor”).

 

RECITALS

 

A.     The Issuer has certain obligations to Investor, as set forth on Exhibit A
hereto (collectively, the “Obligations”);

 

B.     The Issuer desires to cause the Obligation to be satisfied, and the
obligations of the Issuer represented thereby to be cancelled, by exchanging
shares of Series X Preferred Stock (the “Series X Preferred Stock”) of the
Issuer for the Obligations, as set forth herein;

 

B.     The Issuer desires to acquire shares of the Preferred Stock, as described
in Exhibit B attached herein, in exchange for the satisfaction and cancellation
of the Obligations; and

 

D.     The Issuer and the Investor are entering into this Agreement to set forth
the terms and conditions applicable to the exchange and cancellation, of the
Obligations for shares of Preferred Stock;

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged by the parties hereto, the parties hereby agree as follows:

 

 

1

--------------------------------------------------------------------------------

 

 

Article 1

 

EXCHANGE OF STOCK AND DEBT SECURITIES

 

1.1     Exchange.

 

(a)     The Investor hereby agrees, subject to the terms and conditions set
forth herein, to exchange the aggregate principal amount of the Obligations,
together with any interest thereon accrued up to but not including the effective
date of such exchange, for shares of the Preferred Stock (the “Exchange Shares”)
at an exchange price of $25.00 per share (the “Debt Exchange”).

 

(b)     Subject to the terms and conditions of this Agreement, the consummation
of the Debt Exchange shall take place at a closing (the “Closing”) to be deemed
effective on December 31, 2019.

 

(c)     The Exchange Shares will be issued in full satisfaction and payment of
the Obligations, and from and after the consummation of the Debt Exchange the
Obligations shall represent solely the right to receive the Exchange Shares.

 

1.2     Legend. Any certificate or certificates representing the Preferred
Shares (or any part thereof) will bear the following legend, together with any
and all other legends as may be required pursuant to applicable law (and the
Issuer may issue appropriate corresponding stop transfer instructions to any
transfer agent for any of such securities):

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, or under any applicable state law and
may not be transferred, sold or otherwise disposed of unless registered under
such act and applicable state laws or unless an exemption from the registration
requirements under such act or applicable state law requirements is available.”

 

Such legend and the stop transfer instructions shall be removed and the Issuer
shall issue a certificate representing such securities without such legend to
the holder thereof if (i) such securities are registered under the Securities
Act of 1933, or (ii) if such securities are sold pursuant to Rule 144 under the
Securities Act of 1933, or (iii) if such securities are eligible for transfer
under Rule 144(k) under the Securities Act of 1933, and, in the case of (ii) or
(iii), when the Investor has furnished to the Issuer evidence to such effect
that Issuer finds reasonably satisfactory which may include, without limitation,
an opinion of counsel reasonably acceptable to issuer (as to form and substance
and counsel).

 

 

 

 

 

2

--------------------------------------------------------------------------------

 

 

Article 2

 

REPRESENTATIONS AND WARRANTIES OF THE ISSUER

 

The Issuer hereby represents and warrants to the Investor that:

 

2.1     Corporate Status. The Issuer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all requisite corporate or other power and authority to carry on its business as
now being conducted.

 

2.2     Power and Authority; Binding Agreement. The Issuer has the requisite
corporate power and authority to execute and deliver, and when the Certificate
of Designation has been adopted and filed with the Secretary of State of the
State of Delaware, to perform its obligations under, this Agreement, and the
Issuer has taken all necessary corporate action to authorize the execution,
delivery and performance of this Agreement and the consummation of the Debt
Exchange. This Agreement has been duly executed and delivered by the Issuer and,
assuming the due authorization, execution and delivery by each of the other
parties hereto, constitutes the valid and binding agreement of the Issuer
enforceable against the Issuer in accordance with its terms.

 

2.3     Valid Issuance. When issued pursuant to this Agreement in connection
with the Debt Exchange, the Exchange Shares will be duly authorized, validly
issued, fully paid and nonassessable, and the Investor will receive good title
to such shares, free and clear of any liens, claims, security interest or
encumbrances.

 

 

 

 

 

3

--------------------------------------------------------------------------------

 

 

Article 3

 

REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

 

The Investor represents and warrants to the Issuer that:

 

3.1     Authority. The Investor has all requisite power and authority to execute
and deliver, and perform its obligations under, this Agreement. All acts
required to be taken by the Investor to enter into this Agreement and consummate
the transactions contemplated hereby have been properly taken.

 

3.2     Investment Intent. Investor is acquiring the Exchange Shares being
delivered to Investor under this Agreement for its own account and with no
present intention of distributing or selling any of them in violation of the
Securities Act of 1933 or any applicable state securities law. Investor will not
sell or otherwise dispose of any of such Exchange Shares unless such sale or
other disposition has been registered or is exempt from registration under the
Securities Act of 1933 and has been registered or qualified or is exempt from
registration or qualification under applicable state securities laws. Investor
understands that the Exchange Shares it is acquiring under this Agreement have
not been registered under the Securities Act of 1933 by reason of their
contemplated issuance in transactions exempt from the registration and
prospectus delivery requirements of the Securities Act of 1933 and that the
reliance of the Issuer on this exemption is predicated in part on these
representations and warranties of Investor. Investor acknowledges and agrees
that a restrictive legend consistent with the foregoing has been or will be
placed on the certificates for the Exchange Shares and related stop transfer
instructions will be noted in the transfer records of the Issuer and/or its
transfer agent for the Exchange Shares, and that such Investor will not be
permitted to sell, transfer or assign any of the Exchange Shares acquired
hereunder until such Exchange Shares are registered or an exemption from the
registration and prospectus delivery requirements of the Securities Act of 1933
is available.

 

3.3     Investor Status. Investor (i) is either (x) a “Qualified Institutional
Buyer” as such term is defined in Rule 144A under the Securities Act of 1933 or
(y) an “accredited investor” as such term is defined in Rule 501 of Regulation D
promulgated under the Securities Act of 1933; (ii) has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the investments to be made by it hereunder; (iii) has
the ability to bear the economic risks of its investments for an indefinite
period of time; and (iv) has sole investment discretion with respect to the Debt
Exchange; and (v) has been given an opportunity to obtain such information from
the Issuer as Investor deems necessary or appropriate with respect to the Debt
Exchange.

 

 

 

 

 

4

--------------------------------------------------------------------------------

 

 

Article 4 

 

CONDITIONS

 

4.1     Issuer’s Conditions. The obligations of the Issuer to consummate the
transactions contemplated by this Agreement shall be subject to fulfillment of
the following conditions on or prior to the date of Closing:

 

(a)     The representations and warranties of the Investor set forth in Article
3 shall be true and correct on and as of the date of Closing.

 

(b)     All proceedings, corporate or otherwise, required to be taken by the
Investor on or prior to the date of Closing in connection with this Agreement,
and the Debt Exchange contemplated hereby, shall have been duly and validly
taken, and all necessary consents, approvals or authorizations required to be
obtained by the Investor on or prior to the Closing shall have been obtained.

 

(c)     The Investor shall have delivered to the Issuer such documents,
certificates or other information as the Issuer or its counsel may reasonably
request.

 

4.2     Investor’s Conditions. The obligations of the Investor to consummate the
transaction contemplated by this Agreement shall be subject to fulfillment of
the following conditions on or prior to the date of Closing:

 

(a)     The representations and warranties of the Issuer set forth in Article 2
shall be true and correct on and as of the date of Closing.

 

(b)     All proceedings, corporate or otherwise required to be taken by the
Issuer on or prior to the date of Closing in connection with this Agreement, and
the Debt Exchange contemplated hereby, shall have been duly and validly taken,
and all necessary consents, approvals or authorizations required to be obtained
by the Issuer on or prior to the Closing shall have been obtained.

 

(c)     A copy of the Certificate of Designation, as filed with, and certified
as of a recent date by, the Secretary of State of the State of Delaware, shall
have been delivered to the Investor.

 

(d)     The Issuer shall have issued and delivered, or cause to be issued and
delivered, to the Investor, stock certificates, registered in the name of the
Investor, representing duly authorized, validly issued, fully paid and
non-assessable Exchange Shares.

 

(e)     The Issuer shall have delivered to the Investor such other documents,
certificates or other information as the Investor or its counsel may reasonably
request.

 

(f)     Potential Exchange for Other Registered Securities. The holders of these
securities shall have the right to exchange their securities for any other class
of securities of the Issuer that is being registered on a dollar-for-dollar
basis including any accrued but unpaid dividends. This right shall mean that the
securities being exchanged shall be included with the registration statement for
the new securities. All rights associated with this security shall be
extinguished at time of the exchange and the owner shall inherit any rights
associated with the securities for which the Exchange Shares have been
exchanged.

 

 

 

5

--------------------------------------------------------------------------------

 

 

Article 5 

 

MISCELLANEOUS

 

5.1     Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective must be in writing and, unless otherwise
expressly provided herein, are deemed to have been duly given or made when
delivered by hand or by courier, or by certified mail, or, when transmitted by
facsimile and a confirmation of transmission printed by sender’s facsimile
machine. A copy of any notice given by facsimile also must be mailed, postage
prepaid, to the addressee. Notices to the respective parties hereto must be
addressed as follows:

 

If to the Investor:                              

If to the Issuer:          True Nature Holdings, Inc.           
               1355 Peach Tree Street               
               Suite 1150                    
               Atlanta, Georgia 30309               
               Attn: Julie Smith               
               Telephone: (844) 383-8689
               Telecopier: ( )

 

Any party may alter the address to which communications or copies are to be sent
by giving notice of the change of address under this Section.

 

5.2     Headings. The headings in this Agreement are for purposes of reference
only and are not to be considered in construing this Agreement.

 

5.3     Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered constitutes an
original and all together shall constitute one Agreement.

 

5.4     Enforceability. If any term or provision of this Agreement, or the
application thereof to any person or circumstance, is, to any extent, invalid or
unenforceable, the remaining terms and provisions of this Agreement or
application to other Persons and circumstances are not invalidated thereby, and
each term and provision hereof is to be construed with all other remaining terms
and provisions hereof to effect the intent of the parties hereto to the fullest
extent permitted by law.

 

5.5     Law Governing. This Agreement is to be construed and enforced in
accordance with and shall be governed by the laws of the State of Delaware
applicable to contracts executed in and to be fully performed in that state.

 

5.6     Confidentiality. Until the Issuer makes a press release or other public
announcement about the Exchange, the Investor will maintain the confidentiality
of the Debt Exchange and the terms of the Debt Exchange.

 

[Signatures on following page]

 

6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.

 

TRUE NATURE HOLDINGS, INC.

 

 

 

By:                                             


Name:     Julie Smith
Title:     President

 

 

 

 

 

 

INVESTORS

 

 

 

By:                                              

Name:                                         

Title:                                           

 

 

 

 

7

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

 

 

 

Investor:                                                                       
               

 

Address:                                                                       
               

 

EIN/SSI:                                                                       
               

     

Obligations:

     

Exchange Shares:

 

EXHIBIT B

 

Include the Pref X document here

 

 

 

A-1
 

 

 

 

 